Citation Nr: 1205616	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  06-27 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran's August 2006 VA Form 9 included a request for a hearing.  However, in September 2006, the Veteran withdrew that hearing request and indicated that he would prefer a hearing before a Decision Review Officer (DRO).  The Veteran testified before a DRO at the RO in Sioux Falls, South Dakota in October 2006.  This transcript has been associated with the file.  

The Board notes that the Veteran submitted additional evidence following the August 2010 Board Remand.  However, in September 2010 the Veteran waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2011).

The case was brought before the Board in August 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing him notice on substantiating his claim and obtaining addendum opinions from the March and June 2006 VA examiners, or in the alternative, affording him a new VA examination.  In August 2010 the Veteran was provided updated notice on substantiating his claim on a secondary basis and in December 2010 he was afforded a new VA examination for the purpose of ascertaining whether there was a relationship between the Veteran's current back problems and a disease or injury in-service or a service-connected disability.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

FINDING OF FACT

The Veteran's lumbar spine disorder is not related to a disease or injury incurred in-service, did not manifest to a compensable evaluation within one year of service, and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by active duty service, or within one year of separation of service, nor was it proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in July 2005, April 2006, and August 2010.  The July 2005 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The April 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The August 2010 letter informed the Veteran of how to substantiate his claim on a secondary basis.

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the April 2006 rating decision, the Board finds that providing him with adequate notice in the April 2006 and August 2010 letters followed by a readjudication of the claim in the November 2011 supplemental statement of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.
The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded multiple VA medical examinations for his lumbar spine claim, in June 2006 and most recently in December 2010.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran contends that his lumbar spine disorder is the result of his service-connected left ankle disability.  For this reason, he believes his claim of service connection should be granted.

The Veteran's claim will also be considered on a direct basis to accord him every possible consideration.  For the reasons that follow, the Board concludes that service connection is not warranted.

The Veteran was afforded a medical examination at entrance to service in February 1963.  At his entrance examination there were no defects of the spine noted and the Veteran was found to be qualified for enlistment.  The Veteran was also given a medical examination at separation from service in October 1966 and he did not report any back problems at that time, nor were any defects found.  Also on his self reported October 1966 Report of Medical History the Veteran did not indicate he had any back problems.  

In short, the service records are devoid of any complaints, diagnoses, or treatments consistent with lumbar spine problems.  The lack of findings of record weighs against the Veteran's assertion that he suffered from this disability in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The first post-service reference to a lumbar spine disorder comes from a January 1979 VA treatment record, approximately 12 years after separation from service.  The Board may, and will, consider in its assessment of service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

As noted above, the Veteran was treated in January 1979 with complaints of lower back pain.  On x-ray it was noted the Veteran suffered from mild scoliosis of the lumbar spine.  A VA treatment record from February 1979 noted the Veteran had been suffering from low back pain since December 1978, which lasted 2 hours and then resolved itself.  In February 1979 the Veteran presented with additional back pain and ultimately was diagnosed with acute lumbosacral strain.  None of these VA treatment records relate the Veteran's back pain to any incident of service.

In November 1986 the Veteran reported he injured himself at work by dropping a piece of sheet rock in between his shoulders.  He indicated he felt pain in his upper lumbar spine area.  The physician opined he suffered a lot of soft tissue straining, stretching, and irritation.  X-rays were negative for defects, although x-rays from a later November 1986 VA treatment record indicated the Veteran had osteoarthritis of the lumbar spine.  There is no reference in this record that the Veteran's back pain was related to service.

The Veteran filed a claim for Workman's Compensation in July 1987 because he felt lower back pain while he was working pulling weeds.  A private treatment record from September 1987 noted the Veteran reported lower back pain and that he was trying to straighten things out for a Workman's Compensation claim.  A CT scan of the lumbar spine noted the Veteran had a herniated disc in the L5-S1 region.  He was also seen in October 1987 with pain relating to this work injury.  The Veteran did not report that this pain began in-service.

In February 1988 the Veteran had a laminectomy on his lumbar spine.  Following his surgery, in a May 1988 private treatment record the Veteran had some stiffness of his low back.  In a January 1991 private treatment record the Veteran reported that he was again injured while working when he slipped on a puddle and hyperextended his back.  The examiner diagnosed him with lumbar spine facet syndrome.  There was no reference in this record that the Veteran's lumbar spine pain had existed since service.  

In April 1991 the Veteran underwent a lumbar decompression.  In July 1992 the Veteran underwent a spinal fusion, with a follow up surgery in September 1993 to remove the metal from the previous surgery.  In a September 1993 private treatment record the Veteran reported that his back pain began in 1987.  See also July 1992 private treatment record.  The Veteran was diagnosed with mild lumbar spine strain when he reported in December 1999 that he had injured his back pulling a deer out of a ridge.  
A December 2010 VA examination report reflects the opinion that it was less likely than not that any current back disability was related to an event in service.  It was explained that there were no findings of a back injury or treatment in service.  It was noted that a back problem did not occur until 12 years after discharge.  It was also noted that there were no findings that would indicate any type of etiological relationship between the current back disability and anything that happened in-service.  It was concluded it was less likely than not that the Veteran's current back issues had any relationship to any event in service. 

The Board finds that there is no evidence of a lumbar spine disorder during service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current spine disorder and service.  The Board finds that the preponderance of the evidence is against the Veteran's claim for direct service connection.  The lack of competent evidence linking the Veteran's disability to service and the length of time between the Veteran's separation from active service and first complaints of a back disorder weigh against his claim. 

With respect to secondary service connection, the Veteran contends that his lumbar spine disorder was proximately caused by his service-connected bilateral left ankle disability.

As noted above, the Veteran was seen on multiple occasions for his lumbar spine disorder.  Beginning in 1979 the Veteran did not report that his lumbar spine pain was related to his left ankle disability.  His back pain was related to injuries that occurred at work and not to his service-connected left ankle disability.  See e.g., July 1987 and January 1991 private treatment records.

The Veteran was afforded a VA examination in March 2006.  Although this examination pertained to the Veteran's left ankle, the examiner noted that the Veteran had lumbar spine pain.  The Veteran reported that his lumbar spine pain began at the same time as his left ankle pain.  The examiner did not offer an opinion as to whether his left ankle disability was related to his lumbar spine pain.

The Veteran was also afforded a VA examination in June 2006.  The examiner reviewed the claims file and elicited a medical history from the Veteran.  At this examination, the Veteran reported that he suffered from low back pain while in-service, but that he did not seek medical treatment.  The examiner performed a thorough physical examination of the Veteran's lumbar spine and diagnosed him as having a lumbar degenerative disc disease.  Her opinion was that it was less likely than not related to his left ankle disability.  Her rationale was that the first documentation of treatment for a back condition was 12 years after separation from service.  She indicated that the Veteran's construction work (his post-service occupation) had contributed to the spinal degeneration.  She also noted the Veteran had two Workman's Compensation injuries that had occurred since service.

As noted above, the Veteran was afforded a VA examination in December 2010.  The claims file was reviewed in conjunction with the examination to include the earlier etiological opinion rendered in June 2006.  The examiner opined that it was less likely than not that the Veteran's lumbar spine disorder was caused or aggravated by his service-connected left ankle disability.  His rationale was that the Veteran had no noted ankle or back defects at separation from service and he did not have any problems with his ankle until after he began having surgeries on his back.  The examiner  explained that the Veteran's lumbar spine disorder was more likely related to intercurrent post-service back injuries for which he had filed Workman's Compensation claims. 

The Board also observes at his October 2006 DRO hearing the Veteran testified that the March 2006 VA physician told him his lumbar spine disorder could have been caused by his left ankle disability.  However, there is no evidence in the claims file, to include the actual March 2006 VA examination report, which reflects such a statement by a doctor or other medical professional.  The Veteran's own account of what he was told by a doctor cannot serve as competent medical evidence.  See Robinette v. Brown, 8 Vet.  App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).

With regard to the presumption of arthritis, there is no evidence the Veteran suffered from osteoarthritis within one year of service.  As such, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.  App. 183, 186 (1997); See also Bostain v. West, 11 Vet.  App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet.  App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given his lack of medical expertise, the Veteran is not competent to provide an opinion linking any current lumbar spine disorder to service or to a service-connected disability.  

In sum, a preponderance of the competent probative evidence of record weighs against the Veteran's assertion that his service-connected left ankle disability is the proximate cause of, or has aggravated, his lumbar spine disorder.  Specifically, two VA physicians opined that it is less likely than not that the Veteran's lumbar spine disorder is related to his service-connected left ankle disorder.  These opinions were rendered following an interview and evaluation of the Veteran as well as a review of historical records.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a lumbar spine disorder on a direct, secondary, and presumptive basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet.  App. 49, 56 (1990).



ORDER

Entitlement to service connection for a lumbar spine disorder is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


